Exhibit 10.42

UNITED CONTINENTAL HOLDINGS, INC.

ANNUAL INCENTIVE PROGRAM

1. Purpose. This United Continental Holdings, Inc. Annual Incentive Program (the
“Program”) has been adopted by the Compensation Committee (the “Committee”) of
the Board of Directors of United Continental Holdings, Inc., a Delaware
corporation (the “Company”), to implement in part the “Performance Award”
provisions of the United Continental Holdings, Inc. Incentive Plan 2010, as
amended from time to time (the “Incentive Plan 2010”), and is intended to
provide a method for attracting, motivating, and retaining officers and
employees of the Company and its subsidiaries and to compensate such officers
and employees based on performance measures of the Company and its consolidated
subsidiaries as described herein. The Program and participation hereunder shall
be subject to the terms of the Incentive Plan 2010, including the limitation on
the maximum amount of compensation that may be paid with respect to Performance
Awards (as such term is defined in the Incentive Plan 2010) as provided therein.

2. Participants. Each individual who is an Eligible Employee on the first day of
a fiscal year of the Company or who becomes an Eligible Employee after the first
day of a fiscal year shall become a Participant and receive the opportunity to
receive an Annual Incentive Payment with respect to such fiscal year only if
such individual is selected by the Administrator in its sole discretion (subject
to the terms of any applicable employment agreement) for participation in the
Program with respect to such fiscal year prior to the last day of such fiscal
year. Selection by the Administrator for participation in the Program for a
fiscal year or portion thereof constitutes a Performance Award under the
Incentive Plan 2010. The Chief Executive Officer of the Company (the “CEO”)
shall have the power to terminate any Participant’s participation in the Program
upon written notice to such Participant of such termination and, only in the
case of a Participant who is subject to section 16 of the Securities Exchange
Act of 1934, as amended (“Section 16”), subject to ratification of such action
by the Committee.

3. Definitions. Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Administrator” means the Committee or the CEO (if the CEO is a director of
the Company), subject to the provisions of Section 4.

(b) “Annual Incentive Payment” with respect to a Participant for a fiscal year
shall be equal to the dollar amount calculated by multiplying such Participant’s
Base Salary with respect to such fiscal year by: (1) zero percent (0%), if the
Pre-tax Income with respect to such fiscal year is less than the Entry Level
Pre-tax Income with respect to such fiscal year, or (2) such Participant’s Entry
Incentive Percentage for such fiscal year if the Pre-tax Income with respect to
such fiscal year is at least equal to the Entry Level Pre-tax Income with
respect to such fiscal year, and (if the Pre-tax Income with respect to such
fiscal year exceeds the Entry Level Pre-tax Income with respect to such fiscal
year) an additional Target Incentive Percentage (or prorated portion thereof)
for such Participant for such fiscal year for each million dollars (or



--------------------------------------------------------------------------------

portion thereof) that the Pre-tax Income with respect to such fiscal year
exceeds the Entry Level Pre-tax Income with respect to such fiscal year, up to
and including the Target Level Pre-tax Income with respect to such fiscal year,
and (if the Pre-tax Income with respect to such fiscal year exceeds the Target
Level Pre-tax Income with respect to such fiscal year) an additional Stretch
Incentive Percentage (or prorated portion thereof) for such Participant for such
fiscal year for each million dollars (or portion thereof) that the Pre-tax
Income with respect to such fiscal year exceeds the Target Level Pre-tax Income
with respect to such fiscal year, up to and including the Stretch Level Pre-tax
Income with respect to such fiscal year.

(c) “Base Salary” with respect to a fiscal year means the Participant’s base
annual salary with respect to such fiscal year payable or paid, as applicable,
by the Company or a consolidated subsidiary, as in effect on a date specified by
the Administrator or over a period specified by the Administrator for such
fiscal year as determined by the Administrator at the time such Participant
commences participation in the Program for such fiscal year (except as otherwise
specifically provided in the Program).

(d) “Broad Based Payment” means, with respect to a fiscal year, that a payment
has been or will be paid under the Company’s broad-based profit sharing plan to
the participants in that plan with respect to such fiscal year.

(e) “Change of Control” means, with respect to the Performance Award at issue, a
“Change of Control” as defined in the United Continental Holdings, Inc. 2008
Incentive Compensation Plan as in effect on the date that the Committee makes
the designations enumerated in Section 4(b) for such Performance Award.

(f) “Change of Control Level Pre-tax Income” with respect to a fiscal year means
the amount established by the Committee as the Change of Control Level Pre-tax
Income with respect to such fiscal year pursuant to Section 4 hereof.

(g) “Change Year” means the fiscal year during which a Change of Control occurs.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Disability” means, with respect to a Participant, the disability of such
Participant such as would entitle such Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or a
subsidiary then covering such Participant or, if no such plan exists or is
applicable to such Participant, the permanent and total disability of such
Participant within the meaning of section 22(e)(3) of the Code; provided,
however, that if an amount payable pursuant to a Performance Award constitutes
deferred compensation (within the meaning of section 409A of the Code) and
payment of such amount is intended to be triggered pursuant to section
409A(a)(2)(A)(ii) of the Code by a Participant’s disability, such term shall
mean that such Participant is considered “disabled” within the meaning of
section 409A of the Code.

(j) “Eligible Employee” means any individual who is an officer of the Company or
a subsidiary.

 

2



--------------------------------------------------------------------------------

(k) “Entry Incentive Percentage” means, with respect to a Participant for a
fiscal year, that percentage established by the Administrator as the Entry
Incentive Percentage with respect to such Participant for such fiscal year
pursuant to Section 4 hereof.

(l) “Entry Level Pre-tax Income” with respect to a fiscal year means the amount
established by the Committee as the Entry Level Pre-tax Income with respect to
such fiscal year pursuant to Section 4 hereof.

(m) “Participant” means an Eligible Employee who has received a Performance
Award under the Program with respect to a fiscal year of the Company pursuant to
Section 4.

(n) “Performance Target” means, with respect to a fiscal year, the minimum level
of Pre-tax Income that must be achieved for such fiscal year in order for a
Participant to be eligible to receive an Annual Incentive Payment for such
fiscal year. Achievement of the Performance Target for a fiscal year means that
the Pre-Tax Income with respect to such fiscal year equals or exceeds the Entry
Level Pre-tax Income for such fiscal year.

(o) “Pre-tax Income” means, with respect to each fiscal year, the aggregate
consolidated net income adjusted to exclude reported income taxes of the Company
for such fiscal year as shown on the Company’s consolidated financial statements
for such fiscal year, but calculated excluding any special, unusual or
non-recurring items as determined by the Committee in accordance with applicable
accounting rules.

(p) “Stretch Incentive Percentage” means, with respect to a Participant for a
fiscal year, that percentage established by the Administrator as the Stretch
Incentive Percentage with respect to such Participant for such fiscal year
pursuant to Section 4 hereof.

(q) “Stretch Level Pre-tax Income” with respect to a fiscal year means the
amount established by the Committee as the Stretch Level Pre-tax Income with
respect to such fiscal year pursuant to Section 4 hereof.

(r) “Target Incentive Percentage” means, with respect to a Participant for a
fiscal year, that percentage established by the Administrator as the Target
Incentive Percentage with respect to such Participant for such fiscal year
pursuant to Section 4 hereof.

(s) “Target Level Pre-tax Income” with respect to a fiscal year means the amount
established by the Committee as the Target Level Pre-tax Income with respect to
such fiscal year pursuant to Section 4 hereof.

4. Administration.

(a) The Program shall be administered by the Administrator, so that
(i) Performance Awards made to, and the administration (or interpretation of any
provision) of the Program as it relates to, any person who is subject to
Section 16, shall be made or effected by the Committee, and (ii) Performance
Awards made to, and the administration (or interpretation of any provision) of
the Program as it relates to, any person who is not subject to Section 16, shall
be made or effected by the Committee or the CEO (or, if the CEO is not a
director of the

 

3



--------------------------------------------------------------------------------

Company, the Committee), unless the Program specifies that the Committee shall
take specific action (in which case such action may only be taken by the
Committee) or the Committee (as to any Award described in this clause (ii) or
the administration or interpretation of any specific provision of the Program)
specifies that it shall serve as Administrator. Notwithstanding the foregoing,
the Committee may from time to time in its discretion put any conditions and
restrictions on the powers that may be exercised by the CEO in his or her
capacity as Administrator. The action of a majority of the members of the
Committee will be the act of the Committee.

(b) Within 90 days after the beginning of each fiscal year of the Company
beginning on or after January 1, 2011:

(i) the Committee shall establish in writing the Entry Level Pre-tax Income, the
Target Level Pre-tax Income, the Stretch Level Pre-tax Income, and the Change of
Control Level Pre-tax Income for such fiscal year for purposes of the Program,
and

(ii) the Administrator shall establish in writing the Entry Incentive
Percentage, the Target Incentive Percentage and the Stretch Incentive Percentage
for such fiscal year for each individual who is selected by the Administrator to
be a Participant in the Program for such fiscal year; provided, however, that
the Administrator may select a Participant to participate and establish such
percentages after such 90-day period.

Each designation of Entry Level Pre-tax Income, Target Level Pre-tax Income,
Stretch Level Pre-tax Income, and Change of Control Level Pre-tax Income shall
be subject to adjustment by the Committee in its discretion, and each
designation of Entry Incentive Percentage, Target Incentive Percentage and
Stretch Incentive Percentage shall be subject to adjustment as determined by the
Administrator in its discretion, in each case as a result of changes in
accounting principles and other significant extraordinary items or events;
provided that in respect of any Performance Award intended to qualify as
performance-based compensation within the meaning of section 162(m) of the Code,
such adjustments may only be made if and to the extent permitted by section
162(m) of the Code. At the time a Participant commences participation in the
Program for a fiscal year, the Administrator shall determine the manner in which
such Participant’s Base Salary for such fiscal year shall be determined.

(c) With respect to each fiscal year during which the Program is effective, and
in no event later than the time which will permit the Company to pay any
required Annual Incentive Payment for such fiscal year within the time period
prescribed in Section 5, the Committee shall certify in writing (including by
electronic mail transmission), except as otherwise provided in Sections 6 and 7
below, prior to the payment of any Annual Incentive Payment, whether the
Performance Target has been achieved for such fiscal year and, if so, the level
of Pre-tax Income achieved. For purposes of the preceding sentence, approved
minutes of the Committee meeting in which the certification is made shall be
treated as a written certification.

(d) The interpretation and construction by the Administrator of any provision of
the Program, and any determination or action by the Administrator pursuant to
any provision hereof, will be final and conclusive for all purposes, and each
Participant’s participation in the

 

4



--------------------------------------------------------------------------------

Program is expressly subject to the foregoing. The Administrator shall not be
liable for any action or determination taken or made in good faith or upon
reliance in good faith on the records of the Company or information presented to
the Administrator by the Company’s officers, employees, or other persons
(including the Company’s outside auditors) as to matters such member reasonably
believes are within such other person’s professional or expert competence. If a
Participant disagrees with any decision, determination, or action made or taken
by the Administrator, then the dispute will be limited to whether the
Administrator has satisfied its duty to make such decision or determination or
take such action in good faith.

5. Annual Incentive Payments.

(a) If (i) the Committee certifies in writing, in accordance with Section 4(c),
that the Performance Target has been met for a fiscal year, and (ii) the Broad
Based Payment has been or will be paid with respect to such fiscal year, then
each Participant in the Program who has remained continuously employed by the
Company or a subsidiary from the date that he or she became a Participant with
respect to such fiscal year until the last day of such fiscal year, and who has
not otherwise surrendered the related Performance Award to the Company, shall
receive, as soon as reasonably practicable after the applicable certification by
the Committee described in Section 4(c) above with respect to such fiscal year
(but in no event later than March 15 of the year following the end of such
fiscal year), a cash payment equal to the Annual Incentive Payment, if any, for
such Participant with respect to such fiscal year. For purposes of clarity, if
the applicable Performance Target has not been achieved or the Broad Based
Payment has not been (or will not be, as the case may be) paid for a fiscal
year, then no Annual Incentive Payment shall be payable with respect to such
fiscal year.

(b) Notwithstanding the provisions of Section 5(a) and, except as provided in
the last sentence of this paragraph, notwithstanding the provisions of
Section 6(a), the Committee shall have the right to reduce or eliminate any
Annual Incentive Payment with respect to a fiscal year that is otherwise payable
pursuant to such Sections if the Committee determines in its discretion that
such reduction or elimination is appropriate and in the best interest of the
Company based on the Company’s unrestricted cash, cash equivalents, and short
term investments and cash readily accessible under the Company’s unused lines of
credit as of the end of such fiscal year; provided, however, that any such
reduction or elimination shall apply in a uniform and nondiscriminatory manner
to all Participants who are, but for the application of this paragraph, entitled
to receive an Annual Incentive Payment under such Sections with respect to such
fiscal year. The Committee shall not have the right to reduce or eliminate any
Annual Incentive Payment that is payable pursuant to Section 6(b), Section 7 or,
following a Change of Control, Section 6(a).

(c) Except as otherwise provided by the Administrator at the time a person
becomes a Participant, if a person becomes a Participant after the first day of
a fiscal year, then such Participant’s Annual Incentive Payment, if any, with
respect to such fiscal year shall be pro-rated based on a fraction, the
numerator of which is the number of days during the period beginning on the date
of such Participant’s commencement of participation in the Program for such
fiscal year and ending on the last day of such fiscal year, and the denominator
of which is 365.

 

5



--------------------------------------------------------------------------------

6. Payments upon Certain Terminations of Employment. Notwithstanding the
provisions of Section 5:

(a) If a Participant’s employment or transition agreement, if any, with the
Company or a subsidiary thereof provides for an annual incentive payment (or
prorated portion thereof) with respect to the fiscal year in which such
Participant terminates employment, then payment shall be made in accordance with
the terms of such employment or transition agreement without regard to the
continuous employment requirement set forth in Section 5.

(b) If a Participant does not have an employment agreement with the Company or a
subsidiary thereof, or if any such employment agreement does not provide for an
annual incentive payment (or prorated portion thereof) in the event the
Participant’s employment terminates by reason of death or Disability, then with
respect to the fiscal year during which such Participant’s termination of
employment due to death or Disability occurs, (i) the Pre-tax Income shall be
deemed to be equal to the Target Level Pre-tax Income, (ii) the Broad Based
Payment shall be deemed to have been paid, and (iii) the Annual Incentive
Payment shall be paid to the Participant or the Participant’s estate (as the
case may be) within 30 days following the Participant’s termination of
employment on a pro-rated basis, calculated based on a fraction, the numerator
of which is the number of days during the period beginning on the first day of
such fiscal year (or, if later, the date of such Participant’s commencement of
participation in the Program for such fiscal year) and ending on the date of the
Participant’s termination of employment due to death or Disability, and the
denominator of which is 365.

(c) With respect to Sections 6(a) and 6(b), such payment shall be based on the
Participant’s rate of annual base salary as in effect immediately prior to his
or her termination of employment (except, with respect to Section 6(a), as
otherwise provided in the Participant’s employment or transition agreement).
Additionally, with respect to Section 6(b), the applicable certification of the
achievement of the performance goal by the Committee described in Sections 4 and
5 above shall not be required.

7. Payments upon a Change of Control. Notwithstanding the provisions of
Section 5, if a Change of Control occurs, then the following shall apply with
respect to each Participant who is employed by the Company or a subsidiary on
the day immediately preceding the Change of Control:

(a) With respect to the Change Year, (i) the Performance Target will be deemed
to be achieved at the Change of Control Level Pre-tax Income, (ii) the Broad
Based Payment will be deemed to have been paid, (iii) the Annual Incentive
Payment (prorated based on a fraction, the numerator of which is the number of
days during the period beginning on the date of the Participant’s commencement
of participation in the Program for such Change Year and ending on the date of
the Change of Control, and the denominator of which is 365) shall be paid to the
Participant on or before March 15 of the year following the Change Year, and
(iv) such Participant shall not be entitled to any other Annual Incentive
Payment with respect to the Change Year.

(b) The payment described in Section 7(a) shall be based on the Participant’s
rate of annual base salary as in effect on the first day of such Change Year
(or, if higher, as in

 

6



--------------------------------------------------------------------------------

effect immediately prior to the occurrence of the Change of Control).
Additionally, with respect to Section 7(a), the applicable certification of the
achievement of the performance goal by the Committee described in Sections 4 and
5 above shall not be required.

8. Amendments, Termination and Other Matters.

(a) Subject to the other provisions of this Section 8, the Program may be
amended from time to time or terminated by the Committee; provided that the
Program may not be amended or terminated in a manner that would impair the
rights of any Participant with respect to any outstanding Performance Award with
respect to a fiscal year that has ended prior to such amendment or termination
without the consent of such Participant, and may not be amended or terminated in
contemplation of or in connection with a Change of Control, nor may any
Participant’s participation herein be terminated in connection with a Change of
Control, unless adequate and effective provision for the making of all payments
otherwise payable pursuant to Section 7 of the Program (as in effect on the date
that the Committee makes the designations enumerated in Section 4(b) with
respect to the applicable Performance Award) with respect to such Change of
Control shall be made in connection with any such amendment or termination.

(b) Except as otherwise provided in a Participant’s employment or transition
agreement with the Company or a subsidiary of the Company, (i) participation in
the Program by a Participant shall terminate upon such Participant’s termination
of employment with the Company and its subsidiaries or as otherwise set forth
herein, and (ii) no Participant shall have any right to continue to participate
in the Program or have any vested right to any incentive or other payment
hereunder (except as aforesaid in connection with a Change of Control and except
with respect to fiscal years which have already ended prior to such amendment or
termination or prior to such Participant’s termination of employment with the
Company and its subsidiaries).

(c) Participation in the Program shall not confer any right of future
employment. The Program is not intended to create a pension or welfare benefit
plan and is intended to be exempt from application of the Employee Retirement
Income Security Act of 1974, as amended. The Program is unfunded and shall not
create, or be construed to create, a trust or separate fund or funds, and each
Participant shall be entitled only to look to the Company for any benefit
hereunder, and shall have no greater right than an unsecured creditor of the
Company.

(d) No liability whatsoever shall attach to or be incurred by any past, present
or future stockholders, officers, directors, or employees, as such, of the
Company or any of its subsidiaries, under or by reason of the Program or the
administration thereof, and each Participant, in consideration of receiving
benefits and participating hereunder, expressly waives and releases any and all
claims relating to any such liability.

(e) No incentive payment or Performance Award or other right, title, interest,
or benefit hereunder shall ever be assignable or transferable, or liable for, or
charged with any of the torts or obligations of a Participant or any person
claiming under a Participant, or be subject to seizure by any creditor of a
Participant or any person claiming under a Participant. No Participant or any
person claiming under a Participant shall have the power to anticipate or

 

7



--------------------------------------------------------------------------------

dispose of any incentive payment, Performance Award or other right, title,
interest, or benefit hereunder in any manner until the same shall have actually
been distributed free and clear of the terms of the Program. Incentive payments
hereunder shall be payable only to the Participant (or in the event of the death
of a Participant, any payment due under the Program to such Participant shall be
made to such Participant’s estate). Notwithstanding the preceding provisions of
this paragraph, the Company shall comply with the terms of any qualified
domestic relations order providing for the transfer or assignment of all or any
portion of a Participant’s interest under the Program. The provisions of the
Program shall be binding on all successors and assigns of a Participant,
including without limitation the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.

(f) Wherever appropriate herein, words used in the singular shall be considered
to include the plural, and words used in the plural shall be considered to
include the singular. The masculine gender, where appearing in the Program,
shall be deemed to include the feminine gender.

(g) The Program shall be construed in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

9. Clawback. Notwithstanding any provision in the Program to the contrary, the
payments provided under the Program shall be subject to a clawback to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any Securities and Exchange Commission rule.

10. Tax Withholding. The Company shall have the right to withhold from any
payment hereunder all applicable federal, state, local and other taxes as
required by law.

11. Effective Date. The Program shall be effective as of the date of its
adoption by the Committee and shall be applicable to fiscal years of the Company
beginning on or after January 1, 2011.

 

8